643 F.2d 389
Wayne BURNSIDE, Plaintiff-Appellant,v.SANDERS ASSOCIATES, INC., Harris Corporation and Harris DataCommunications, Inc., Defendants-Appellees.
No. 80-1161.
United States Court of Appeals,Fifth Circuit.

Unit A
March 27, 1981.
Berman, Fichtner & Mitchell, Harold B. Berman, Douglas E. Yeager, Dallas, Tex., for plaintiff-appellant.
Thompson, Knight, Simmons & Bullion, John A. Mackintosh, Jr., Dallas, Tex., for Sanders Assoc.
Jackson, Walker, Winstead, Cantwell & Miller, Jack Pew, Jr., Dallas, Tex., for Harris Corp. and Harris Data.
Appeal from the United States District Court for the Northern District of Texas; Robert M. Hill, Judge.
Before RUBIN and GARZA, Circuit Judges, and SUTTLE*, District Judge.
PER CURIAM:


1
We affirm the judgment appealed from for the reasons set forth in the district court's opinion, published at 507 F. Supp. 165 (N.D.Tex.1980).


2
AFFIRMED.



*
 District Judge of Western District of Texas, sitting by designation